Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10957329. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional claim limitations pertaining to the structure of wakewords in the format of n-grams, in the’329 patent, are not necessary to realize the functionality of the claims in the instant invention.  See mapping below.

17/182951
US Patent 10957329
1. A method comprising, by a client system associated with a first user: receiving, at the client system, a first user input from the first user; parsing, by the client system, the first user input to identify a request to execute a first function to be performed by a first assistant system of a plurality of assistant systems associated with the client system; determining whether the first user is authorized to access the first assistant system by comparing a voiceprint of the first user to a plurality of voiceprints stored on the client system; sending, from the client system to the first assistant system in response to determining the first user is authorized to access the first assistant system, a request to set a first assistant xbot of the first assistant system into a listening mode; and receiving, at the client system from the first assistant system, an indication that the first assistant xbot is in listening mode.

2. The method of claim 1, wherein the first user input is received at a user input analysis module of the client system.

3. The method of claim 1, wherein the first user input comprises an n-gram associated with a first wake word from a plurality of wake words corresponding to the plurality of assistant systems.


4. The method of claim 3, wherein one or more wake words of the plurality of wake words are customized wake words specified by the first user, wherein each of the customized wake words corresponds to one of the plurality of assistant systems.

5. The method of claim 4, wherein one of the customized wake words corresponds to the first assistant system, and wherein the one of the customized wake words provides access to a subset of functions available on the first assistant system.

6. The method of claim 4, wherein the voiceprint of the first user is generated for the first user based on the customized wake words specified by the first user.

7. The method of claim 1, wherein the determination that the first user is authorized to access the first assistant system comprises: accessing, by the client system, the plurality of voiceprints corresponding to a plurality of users, respectively; comparing, by the client system, the first user input against the plurality of voiceprints to identify the first user, wherein the first user corresponds to a first user identifier (ID); and determining, by the client system, that the first user is authorized to access the first assistant system based on a comparison of the first user ID with a list of authorized user IDs associated with to the first assistant system.

8. The method of claim 1, wherein the first user is provided access to a subset of a set of functions available on the first assistant system.

9. The method of claim 1, wherein the plurality of assistant systems associated with the client system correspond to a plurality of assistant applications installed on the client system, respectively.


10. The method of claim 1, wherein the plurality of assistant systems associated with the client system are accessible via the client system.


11. The method of claim 1, further comprising: receiving, at the client system associated with the first user, a second user input from the first user; parsing, by the client system, the second user input to identify a second request to execute a second function to be performed by a second assistant system of the plurality of assistant systems associated with the client system; determining whether the first user is authorized to access the second assistant system by comparing the voiceprint of the first user to the plurality of voiceprints stored on the client system; sending, from the client system to the second assistant system in response to determining the first user is authorized to access the second assistant system, a request to set a second assistant xbot of the second assistant system into a listening mode; and receiving, at the client system from the second assistant system, an indication that the second assistant xbot is in listening mode.







12. The method of claim 1, further comprising: receiving, at the client system from the first assistant system, one or more results responsive to the request based on the execution of the first function; and presenting, at the client system, the one or more results to the first user.





13. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, at the client system, a first user input from a first user; parse, by the client system, the first user input to identify a request to execute a first function to be performed by a first assistant system of a plurality of assistant systems associated with the client system; determine whether the first user is authorized to access the first assistant system by comparing a voiceprint of the first user to a plurality of voiceprints stored on the client system; send, from the client system to the first assistant system in response to determining the first user is authorized to access the first assistant system, a request to set a first assistant xbot of the first assistant system into a listening mode; and receive, at the client system from the first assistant system, an indication that the first assistant xbot is in listening mode.

14. The media of claim 13, wherein the first user input comprises an n-gram associated with a first wake word from a plurality of wake words corresponding to the plurality of assistant systems.

15. The media of claim 14, wherein one or more wake words of the plurality of wake words are customized wake words specified by the first user, wherein each of the customized wake words corresponds to one of the plurality of assistant systems.

16. The media of claim 15, wherein one of the customized wake words corresponds to the first assistant system, and wherein the one of the customized wake words provides access to a subset of functions available on the first assistant system.

17. A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: receive, at the client system, a first user input from a first user; parse, by the client system, the first user input to identify a request to execute a first function to be performed by a first assistant system of a plurality of assistant systems associated with the client system; determine whether the first user is authorized to access the first assistant system by comparing a voiceprint of the first user to a plurality of voiceprints stored on the client system; send, from the client system to the first assistant system in response to determining the first user is authorized to access the first assistant system, a request to set a first assistant xbot of the first assistant system into a listening mode; and receive, at the client system from the first assistant system, an indication that the first assistant xbot is in listening mode.

18. The system of claim 17, wherein the first user input comprises an n-gram associated with a first wake word from a plurality of wake words corresponding to the plurality of assistant systems.

19. The system of claim 18, wherein one or more wake words of the plurality of wake words are customized wake words specified by the first user, wherein each of the customized wake words corresponds to one of the plurality of assistant systems.

20. The system of claim 18, wherein one of the customized wake words corresponds to the first assistant system, and wherein the one of the customized wake words provides access to a subset of functions available on the first assistant system.
1. A method comprising, by a client system associated with a first user: receiving, at the client system associated with the first user, a first user input; parsing, by the client system, the first user input to identify an n-gram associated with a first wake word from a plurality of wake words corresponding to a plurality of assistant systems associated with the client system, wherein each assistant system of the plurality of assistant systems provides a particular set of functions; determining, by the client system, that the first wake word corresponds to a first assistant xbot of a first assistant system of the plurality of assistant systems, wherein the first assistant system provides a first set of functions; sending, from the client system to the first assistant system in response to determining the first user is selecting the first assistant system out of the plurality of assistant systems, a request to set the first assistant xbot of the first assistant system into a listening mode; and receiving, at the client system from the first assistant system, an indication that the first assistant xbot is in listening mode responsive to a determination that the first user has permission to access the first assistant system of the plurality of assistant systems.

2. The method of claim 1, wherein the first user input is received at a user input analysis module of the client system.

3. The method of claim 1, wherein one or more wake words of the plurality of wake words are customized wake words specified by the first user, wherein each of the customized wake words corresponds to one of the plurality of assistant systems.

4. The method of claim 3, wherein one of the customized wake words corresponds to the first assistant system, and wherein the one of the customized wake words provides access to a subset of the first set of functions.


5. The method of claim 3, wherein a voice profile is generated for the first user based on the customized wake words specified by the first user.

6. The method of claim 1, wherein the determination that the first user has permission to access the first assistant system comprises: accessing, by the assistant system, a plurality of voiceprints corresponding to a plurality of users, respectively; comparing, by the assistant system, the first user input against the plurality of voiceprints to identify the first user, wherein the first user corresponds to a first user identifier (ID); and determining, by the assistant system, that the first user has permission to access the first assistant system based on a comparison of the first user ID with a list of authorized user IDs associated with to the first assistant system.

7. The method of claim 6, wherein the first user is provided access to a subset of the first set of functions.


8. The method of claim 1, wherein a first set of wake words of the plurality of wake words corresponds to the first assistant system, and wherein a second set of wake words of the plurality of wake words corresponds to the second assistant system.

9. The method of claim 1, wherein the plurality of assistant systems associated with the client system correspond to a plurality of assistant applications installed on the client system, respectively.

10. The method of claim 1, wherein the plurality of assistant systems associated with the client system are accessible via the client system.

11. The method of claim 1, further comprising: receiving, at the client system associated with the first user, a second user input; parsing, by the client system, the second user input to identify an n-gram associated with a second wake word from the plurality of wake words corresponding to the plurality of assistant systems associated with the client system; determining, by the client system, that the second wake word corresponds to a second assistant system of the plurality of assistant systems, wherein the second assistant system provides a second set of functions; sending, from the client system to the second assistant system, a request to set a second assistant xbot of the second assistant system into a listening mode; and receiving, at the client system from the second assistant system, an indication that the second assistant xbot of the second assistant system is in listening mode responsive to a determination that the first user has permission to access the second assistant system.

12. The method of claim 1, further comprising: receiving, at the client system, a user request from the first user while the first assistant xbot is in listening mode; sending, from the client system to the first assistant system, the user request for execution by the first assistant system, wherein the user request corresponds to a first function of the first set of functions; and receiving, at the client system from the first assistant system, one or more results responsive to the user request based on the execution of the first function.

13. One or more computer-readable non-transitory storage media embodying software that is operable when executed to: receive, at a client system associated with a first user, a first user input; parse, by the client system, the first user input to identify an n-gram associated with a first wake word from a plurality of wake words corresponding to a plurality of assistant systems associated with the client system, wherein each assistant system of the plurality of assistant systems provides a particular set of functions; determine, by the client system, that the first wake word corresponds to a first assistant xbot of a first assistant system of the plurality of assistant systems, wherein the first assistant system provides a first set of functions; send, from the client system to the first assistant system in response to determining the first user is selecting the first assistant system out of the plurality of assistant systems, a request to set the first assistant xbot of the first assistant system into a listening mode; and receive, at the client system from the first assistant system, an indication that the first assistant xbot is in listening mode responsive to a determination that the first user has permission to access the first assistant system of the plurality of assistant systems.

14. A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: receive, a first user input; parse the first user input to identify an n-gram associated with a first wake word from a plurality of wake words corresponding to a plurality of assistant systems associated with the client system, wherein each assistant system of the plurality of assistant systems provides a particular set of functions; determine that the first wake word corresponds to a first assistant xbot of a first assistant system of the plurality of assistant systems, wherein the first assistant system provides a first set of functions; send, to the first assistant system in response to determining the first user is selecting the first assistant system out of the plurality of assistant systems, a request to set the first assistant xbot of the first assistant system into a listening mode; and receive, from the first assistant system, an indication that the first assistant xbot is in listening mode responsive to a determination that the first user has permission to access the first assistant system of the plurality of assistant systems.

15. The method of claim 11, wherein the first set of functions is different from the second set of functions.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (20140297284) in view of Quast (20150169284).
As per claim 1, Gruber (20140297284) teaches a method comprising, by a client system associated with a first user (as personal devices in a client/server system architecture environment – para 0076): receiving, at the client system associated with the first user, a first user input (as user inputs into an intelligent automated system environment – para 0012);
parsing, by the client system, the first user input to identify a request to execute a first function to be performed by a first assistant system of a plurality of assistant systems associated with the client system (as using speech recognition – para 21, in the example of a command “call her”; in the environment of virtual/animated assistants in a query/ivr environment – para 0330)); as having a plurality of assistants – para 0016,0151), wherein each assistant system provides a particular set of functions (as, each virtual assistant has its own set of functions – para 0015, 0016);
sending, from the client system to the first assistant system in response to determining the first user is authorized to access the first assistant system, a request to set a first assistant xbot of the first assistant system into a listening mode (as the virtual assistant is listening – para 0183, set,  in the embodiment of controlling home security devices – para 0124, the assistant interaction with the user, would require an user authentication loop to program the home security device, as is notoriously old and well known in the art of home security devices);
receiving, at the client system from the first assistant system, an indication that the first assistant xbot is in listening mode (as indication the system is in listening mode – para 0183);
determining whether the first user is authorized to access the first assistant system by comparing a voiceprint of the first user to a plurality of voiceprints stored on the client system (as, in the embodiment of controlling home security devices – para 0124, the assistant interaction with the user, would require an user authentication loop to program the home security device, as is notoriously old and well known in the art of home security devices); Gruber (20140297284) does not explicitly teach: accessing, by the assistant system, a plurality of voiceprints corresponding to a plurality of users, respectively; comparing, by the assistant system, the first user input against the plurality of voiceprints to identify the first user, stored on the client system; however, Quast (20150169284) teaches tailoring the virtual assistant according to the user, based on the user’s voice signature (para 0075), with authorized user ID – para 0285, with a centric base of voiceprints as authorization as well ( para 0285).  Therefore, it would have been obvious to one of ordinary skill in the art of interactive voice response systems to modify the techniques of Gruber with the added voiceprint authentication to identify users and to access/modify the virtual assistant, based on the voiceprint, as taught by Quast (20150169284) because it would advantageously only allow for authorized users access to private information – para 0281, para 0283 (such as credit card information on the device). 


As per claim 2, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 1, wherein the first user input is received at a user input analysis module of the client system (Gruber (20140297284) , as receiving user input – para 0016).

As per claim 3, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the first user input comprises an n-gram associated with a first wakeword from a plurality of wake words corresponding to the plurality of assistant systems (see Gruber (20140297284), using speech recognition – para 21, in the example of a command “call her”; examiner notes that Gruber explicitly teaches word recognition in this example; it is old and notoriously well known to one of ordinary skill in the art of speech recognition to use ngram(bi,tri,n) models for word recognition – as an example, see Bennett (20040236580) teaches n-gram/bigram models for grammar/word recognition – para 0383, 0384 in the environment of virtual/animated assistants in a query/ivr environment – para 0330)).

As per claim 4, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 1, wherein one or more wake words of the plurality of wake words are customized wake words specified by the first user ( Gruber (20140297284), as the list of recognizable words can be customized for a user and the particular application – para 0021  -- the example of words with syntactic and semantic customization for the particular application dealing with address books), and as the assistant systems processes the particular vocabulary for that particular application – see para 0026 for the various applications/functions that are controlled by the virtual assistants, with a plurality of assistants available – para 0175, and constraining the grammar/vocabulary based on the particular applications – para 0021-0025) .

As per claim 5, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 3, wherein one of the customized wake words corresponds to the first assistant system, and wherein the one of the customized wake words provides access to a subset of the first set of functions (Gruber (20140297284), as the customized vocabulary can be a subset of the vocabulary controlling the functions – para 0157); wherein a voice profile is generated for the first user based on the customized wake words specified by the first user (as storing and retrieving vocabulary based on the particular users history, usage, and profile – para 0018).

	As per claim 6, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the voiceprint of the first user is generated for the first user (Quast (20150169284) teaches tailoring the virtual assistant according to the user, based on the user’s voice signature (para 0075), with authorized user ID – para 0285) based on the customized wake words specified by the first user ( Gruber (20140297284), as the list of recognizable words can be customized for a user and the particular application – para 0021  -- the example of words with syntactic and semantic customization for the particular application dealing with address books).

	As per claim 7, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches accessing, by the assistant system, a plurality of voiceprints corresponding to a plurality of users, respectively; comparing, by the assistant system, the first user input against the plurality of voiceprints to identify the first user, wherein the first user corresponds to a first user identifier (ID); and determining, by the assistant system, that the first user has permission to access the first assistant system based on a comparison of the first user ID with a list of authorized user IDs associated with to the first assistant system (see Quast (20150169284) teaches tailoring the virtual assistant according to the user, based on the user’s voice signature (para 0075), with authorized user ID – para 0285, with a centric base of voiceprints as authorization as well ( para 0285).  


As per claim 8, the combination  Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 1, wherein the first user is provided access to a subset of a set of functions available on the first assistant system ( Gruber (20140297284), as virtual assistants, plural, mapped to controlling/functioning multiple applications on the device – para 0016) .

As per claim 9, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 1, wherein the plurality of assistant systems associated with the client system correspond to a plurality of assistant applications installed on the client system, respectively (Gruber (20140297284), as virtual assistants, plural, mapped to controlling/functioning multiple applications on the device – para 0016).

As per claim 10, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 1, wherein the plurality of assistant systems associated with the client system are accessible via the client system (Gruber (20140297284) , as the assistant systems are available to the user in the client server embodiments --  para 0168/1072).

As per claim 11, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the repeated steps of claim 1, wherein a second user input to identify a second request to execute a second function to be performed by a second assistant system of the plurality of assistant systems associated with the client system; determining, by the client system, corresponding to a second assistant system of the plurality of assistant systems, wherein the second assistant system provides a second set of functions ((Gruber -- as using speech recognition – para 21, in the example of a command “call her”; examiner notes that Gruber explicitly teaches word recognition in this example); corresponding to a plurality of assistant systems associated with the client system (as having a plurality of assistants – para 0016,0151), wherein each assistant system provides a particular set of functions (as, each virtual assistant has its own set of functions – para 0015, 0016);).  The remaining claim elements of voiceprint comparisons, user authorization, and the second xbot is in listening mode, parallel the claim elements of claim 1 with the only differential being a second user input and a second request – examiner notes that the recited sections of Gruber are not limited to a single user nor a single request, as well as the applied sections of the Quast reference shows the ability to process/accept more than one user’s voiceprint; therefore, the applied combination of Gruber in view of Quast, as applied in claim 1, meets the claim scope of a second user request, a second voiceprint, to activate a second xbot to process the request. 

As per claim 12, the combination of Gruber (20140297284) in view of Quast (20150169284) teaches the method of Claim 1, further comprising:
receiving, at the client system from the first assistant system, one or more results responsive to the user request based on the execution of the first function (Gruber (20140297284) , as receiving possible matching contacts/information, from the request --  looking at the ‘call’ example – para 0194); and presenting the results to the user (para 0194).

Claims 13-16 are computer readable medium claim performing steps that are found in method claims 1-12 and as such, claims 13-16 are similar in scope and content to the claim elements found in claims 1-12; therefore, claim 13 is rejected under similar rationale as presented against claims 1--12 above.  Furthermore,  Gruber teaches a computer readable medium/memory storing the programmable steps (para 0078). 

Claims 17-20 are system claims that performs the steps found in method claim 1--12 and as such, claims 17-20 are similar in scope and content to the claim elements found in claims 1--12; therefore, claims 17-20 are rejected under similar rationale as presented against claims 1-12 above.   Furthermore,  Gruber teaches a processor/memory (para 0078).

Response to Arguments

Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.  As per applicants arguments on pp 8 of the response, toward Gruber’s assistant/plurality of assistants, examiner argues that the cited sections of Gruber shows that the functions, including the assistant, can be distributed throughout a client/server architecture – as noted in para 0151.  That being said, and the further explanation of Gruber regarding contexts – para 0172-0176, para 0006, Gruber’s ‘assistant’ is not limited to ‘a single assistant’, but to a plurality of assistants, depending upon the division/separation of functions, as well as contexts.  As to applicants’ arguments on pp 8 of the response, toward the use of voiceprint to authorize a user in a home automation system, examiner offers the following references as evidence to the supposition, as request by applicant:
Funk et al (20040019489), para 0024:
	Otherwise, the call directed to the home automation system is discontinued (S94). According to another implementation, the voice server 120 uses a speaker verification function (S6) and uses the signals derived from user voice input (a "voiceprint") to determine whether the user, as opposed to the telephone unit, is authorized to use the home automation system 100. In this case, the voice server 120 searches through user profiles in database 125 (S7) for the voiceprint. If there is a matching voiceprint (S8), authorization is granted, otherwise authorization is denied and the call to the home automation system is discontinued (S9). Alternatively, both functions can be used simultaneously, which helps ensure that the home automation system 100 can be only be controlled by an authorized user calling from an authorized telephone unit 104, 108.

Kennewick et al (20040044516):
	[0035] In addition to the ability to process user questions and commands, the invention may provide local or remote control functions for the system or for other devices. Users may initiate commands locally or remotely. Several techniques for executing remote operations are possible, for example, the use of a telephone or other audio connection. Other remote command techniques may be used. The processing of these commands is performed in a nearly identical manner to a question….. the invention can provide remote control capability of the computer or and auxiliary devices connected to the computer. For example, if the computer is connected via an interface to one or more auxiliary devices, a remote user can use this capability to remotely control or program the operation of the auxiliary device. For example, this enables recording of a television program, checking the status of a home security system, checking voice mail messages, hearing and responding to email messages, and much more. For each user command utterance the system may execute a number of steps possibly including:
[0045] Multiple users may use the system at different times or during interleaved or overlapping sessions. The system recognizes the user either by name or voice. Once the user is recognized, the system invokes the correct profile. If multiple users are addressing the system in overlapping or interleaved sessions, the system determines which user is stating each question or command and applies the correct profile and context. For applications requiring security, the user is verified, typically by using voiceprint matching or requesting a password or pass-phrase from the user. When multiple users are engaged in interleaved sessions, the system gracefully resolves conflicts using a probabilistic or fuzzy set decision method. This process simulates the manner in which a human would address multiple questions. For example, the system may answer short questions first at times, while answering questions in the order received at other times


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes the following commentary:
Goldberg (20170295114) teaches a xbot system with a client message component on a client device, a client front end server, and a worker server for the processing of multiple user inputs – see Fig. 5.
Delli (20160188730) teaches multiple keyword recognition tied to application ID’s with both generic and specific search indexes – Fig. 2E; with user specific query/search capability – fig.2C, and presenting to the user (Fig. 3)
Balasubramanian (20150379981) teaches customization of user request, ID, and query – fig. 8, and specializes the presentation to the user – fig. 7. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        10/17/2022